DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive.
Regarding the rejections under 35 USC 101, the applicant argues that the amended claims do not recite a judicial exception and even if they did, the exception is integrated into a practical application because the amended claims “do something” with the calculation result. 
The examiner respectfully submits that the amended limitations are directed to additional analysis and output functions, but do not actively cause any processes to be executed in an automatic fashion. For example, there is no automated retraining process of the classifier as in example 39 of the 2019 PEG, nor is there any control of a machine or other technical process as in example 45. The “quantitative explanation” claimed appears to be nothing more than an output of additional data upon request. The remaining limitations continue to be directed to instructions for performing a mathematical operation, using a generic processing device, as a business solution to the business problem of forecasting demand. While the mathematical process may provide for improved forecasting as alleged by the applicant, mathematical processes are not patent eligible subject matter and cannot provide an inventive concept. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 2, 5, 7 – 11, 14, and 16 – 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mathematical calculation or a mental process of observation and evaluation without significantly more. 
The claims recite:
A demand forecasting method, comprising: 
executing, by a processor, an XGBoost (eXtreme Gradient Boosting) model, wherein the XGBoost model comprises a linear model, a classifier, and an XGBoost regression model;
converting, by the processor, a format of historical demand data to obtain a plurality of features corresponding to the part number;
obtaining, through the linear model, a preliminary prediction amount corresponding to a part number by inputting the features to the linear model; 
calculating, through the classifier, a demand probability of the part number by inputting the features and the preliminary prediction amount to the classifier, wherein the demand probability is a probability that a future demand of the part number is 0; and 
obtaining, through the XGBoost regression model, a prediction demand amount corresponding to the part number by inputting the features, the preliminary prediction amount and the demand probability to the XGBoost regression model, wherein the XGBoost regression model includes a plurality of trees for classification,
wherein after obtaining the prediction demand amount corresponding to the part number, the method further comprises:
generating, by the processor, an inventory indicator report based on a result outputting from the XGBoost model; and
performing, by the processor, a quantitative explanation corresponding to one of the features in response to receiving a quantitative explanation command of the one of the features, wherein the quantitative explanation is performed by deconstructing the XGBoost model. 
The claims recite observing processes and an evaluation of a mathematical calculation using known historical data. 
This judicial exception is not integrated into a practical application because the only additional element claimed is a generic “processor”, which amounts to nothing more than merely implementing the abstract idea using a computer (MPEP 21006.05(f)), and a generic output step of the result of the performance of the abstract idea, which amounts to insignificant extra-solution activity. The recitations directed to the “quantitative explanation” are at best additional extra-solution output activities or additional mathematical analysis operations performed using a “processor”. The claims as a whole are directed to the abstract idea. The claim limitations, taken individually and as a whole, recite nothing more than an implementation of a mathematical process which is a business solution to the business problem of forecasting demand and is not necessarily rooted in computing technology nor does the claim improve computing technology or any other technical field.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional element is a generic “processor”, which amounts to nothing more than merely implementing the abstract idea using a computer, and insignificant extra-solution activities of outputting the result of the performance of the abstract idea.
Dependent claims 2, 5, and 7 – 9 further define the abstract idea of the mathematical calculation, or provide for a generic output of the calculation result, which is an insignificant extra-solution activity (MPEP 2106.05(g)).
Claim 10 recites the same mathematical calculation and abstract idea as in claim 1, merely including the generic computing components of “a storage device”, “program code segments”, and “a processor”. These additional elements are merely instructions to implement the abstract idea using a generic computing device (MPEP 2106.05(f)).
Dependent claims 11, 14, and 16 – 18 further define the abstract idea of the mathematical calculation, or provide for a generic output of the calculation result, which is an insignificant extra-solution activity (MPEP 2106.05(g)).
The claims are not patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624